                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:20-cv-00167-MR
             CRIMINAL CASE NO. 1:04-cr-00040-MR-WCM-1


STEPHEN ARTHUR LACY,             )
                                 )
                   Petitioner,   )
                                 )                         MEMORANDUM OF
     vs.                         )                         DECISION AND ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

       THIS MATTER is before the Court on the Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [CV1 Doc. 1] and the Petitioner’s “Motion to Allow Filing of

a Lesser Number of Copies” [CV Doc. 2].

I.     BACKGROUND

       In December 2005, the Defendant was convicted of one count of

Hobbs robbery and one of possession of a firearm during and in relation to

a crime of violence.            He was sentenced to a total of 288 months’




1  Citations to the record herein contain the relevant document number referenced preceded
by either the letters “CV,” denoting that the document is listed on the docket in the civil case
file number 1:20-cv-00167-MR or the letters “CR,” denoting that the document is listed on
the docket in the criminal case file number 1:04-cr-00040-MR-WCM-1.



      Case 1:04-cr-00040-MR-WCM Document 61 Filed 08/04/20 Page 1 of 4
imprisonment. [CR Doc. 32]. The Fourth Circuit Court of Appeals affirmed

the Petitioner’s conviction and sentence. [CR Docs. 45, 46].

       On June 23, 2016, the Petitioner filed a Motion to Vacate pursuant to

28 U.S.C. § 2255, arguing that his conviction under 18 U.S.C. § 924(c) was

invalid under Johnson v. United States, 135 S. Ct. 2551 (2015). [CR Doc.

52]. On December 12, 2019, the Court denied the Petitioner’s motion to

vacate and declined to issue a certificate of appealability. [CR Doc. 56].

       On June 20, 2020, the Petitioner delivered to prison officials for mailing

the present Motion to Vacate.2 [CV Doc. 1]. The Petitioner attached to his

Motion a copy of his Application for Leave to File Second or Successive

Petition or Motion under 28 U.S.C. § 2255 that was filed in the Fourth Circuit

Court of Appeals. [CV Doc. 1-2]. On July 7, 2020, the Fourth Circuit denied

the Petitioner’s Application. [CR Doc. 60].

II.    DISCUSSION

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”), as

codified in 28 U.S.C. § 2255, provides a specific limitation on a prisoner’s




2 Under the “prison mailbox rule,” a pro se prisoner’s pleadings are deemed filed upon
“delivery to prison authorities, not receipt by the clerk.” United States v. McNeill, 523 F.
App’x 979, 981 (4th Cir. 2013) (quoting Houston v. Lack, 487 U.S. 266, 275 (1988).
                                              2



      Case 1:04-cr-00040-MR-WCM Document 61 Filed 08/04/20 Page 2 of 4
ability to bring a second or successive motion under § 2255. Specifically,

the AEDPA provides, in pertinent part, as follows:

             A second or successive motion [under Section 2255]
             must be certified as provided in Section 2244 by a
             panel of the appropriate court of appeals to contain—

             (1) newly discovered evidence that, if proven and
             viewed in light of the evidence as a whole, would be
             sufficient to establish by clear and convincing
             evidence that no reasonable factfinder would have
             found the movant guilty of the offense; or

             (2) a new rule of constitutional law, made retroactive
             to cases on collateral review by the Supreme Court,
             that was previously unavailable.

28 U.S.C. § 2255(h).

      The Fourth Circuit has denied the Petitioner’s application for leave to

file a second or successive § 2255 motion. Therefore, this Court is without

jurisdiction to consider the merits of the present § 2255 motion and it will be

dismissed.

      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases,

the Court declines to issue a certificate of appealability as the Petitioner has

not made a substantial showing of a denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or
                                       3



     Case 1:04-cr-00040-MR-WCM Document 61 Filed 08/04/20 Page 3 of 4
wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).



                                   ORDER

      IT IS, THEREFORE, ORDERED that:

      (1)   The Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody [CV Doc. 1] is

DISMISSED as an unauthorized, successive § 2255 motion;

      (2)   The Petitioner’s “Motion to Allow Filing of a Lesser Number of

Copies” [CV Doc. 2] is DENIED AS MOOT; and

      (3)   Pursuant to Rule 11(a) of the Rules Governing Section 2255

Cases, the Court declines to issue a certificate of appealability.

      IT IS SO ORDERED.        Signed: August 4, 2020




                                          4



     Case 1:04-cr-00040-MR-WCM Document 61 Filed 08/04/20 Page 4 of 4
